DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Claims 1-15 are currently pending.  Claims 1 and 15 have been amended.  Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Esplin et al. (US 2017/0016944) (hereinafter Esplin), Tverdy et al. (US 5903163) (hereinafter Tverdy), Melgaard et al. (US 2002/0135389) (hereinafter Melgaard) and Blume (US 4645358) (hereinafter Blume) alone or in combination fails to teach or render obvious the invention as claimed. The Specific limitations of an over-the-air measurement system for investigating a device under test with respect to its temperature behavior, the over-the air measurement system comprising: the positioning unit comprising a plane being arranged rotatable around an axis, the positioning unit further comprising at least one additional tube for siphoning condensate with respect to the device under test, and said at least one additional tube being concentrically arranged within the axis of independent claim 1 when combined with the limitations of a positioning unit attached to the device under test for positioning the device under test, at least one antenna, a temperature generating unit for generating heated or cooled air, an air pressure adjusting unit, and a piping system comprising at least one pipe connected to the temperature generating unit for passing the heated or cooled air generated by the temperature generating unit into at least one opening of an enveloping material surrounding the device under test and/or for siphoning the heated or cooled air, wherein the positioning unit and the piping system are configured to relatively move and/or rotate the device under test with respect to the at least one antenna, wherein the device under test is surrounded by the enveloping material in order to hold the desired temperature with respect to the device under test, wherein the enveloping material comprises at least one pressure valve being configured to balance air pressure with respect to the device under test, wherein the air pressure adjusting unit is configured to create a user-defined flow of air with respect to the at least one pipe of the piping system also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-14. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 15, the closest prior art Esplin, Tverdy, Melgaard and Blume alone or in combination fails to teach or render obvious the invention as claimed. The Specific limitations of an over-the-air measurement method for investigating a device under test with respect to its temperature behavior, the over-the air measurement method comprising: the positioning unit comprising a plane being arranged rotatable around an axis, the positioning unit further comprising at least one additional tube for siphoning condensate with respect to the device under test, and said at least one additional tube being concentrically arranged within the axis of independent claim 15 when combined with the limitations of positioning the device under test with the aid of a positioning unit attached to the device under test, transmitting and/or receiving at least one test signal with respect to the device under test with the aid of a measuring unit connected to at least one antenna in order to investigate the device under test, partially or completely surrounding the device under test with enveloping material comprising at least one opening, generating heated or cooled air with the aid of a temperature generating unit connected to the measuring unit, passing the heated or cooled air generated by the temperature generating unit into the at least one opening of the enveloping material and/or siphoning the heated or cooled air with the aid of a piping system comprising at least one pipe connected to the temperature generating unit, and creating, with the aid of an air pressure adjusting unit, a user-defined flow of air with respect to the at least one pipe of the piping system, wherein with the aid of the positioning unit and/or the piping system, the device under test is relatively moved and/or rotated with respect to the at least one antenna, wherein the device under test is surrounded by the enveloping material in order to hold the desired temperature with respect to the device under test, wherein the enveloping material comprises at least one pressure valve being configured to balance air pressure with respect to the device under test also in claim 15, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claim 15. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855